internal_revenue_service appeals_office watt avenue sa sacramento ca date release number release date date date uil code certified mail dear department of the treasury employer_identification_number person to contact empoyee id number fax tax periods ended this is a final_determination that you do not qualify for exemption from federal_income_tax under internal_revenue_code the code sec_501 as an organization described in code sec_501 for the tax periods above your determination_letter dated is revoked our adverse determination as to your exempt status was made for the following reason s organizations exempt from tax under sec_501 of the internal_revenue_code including business_leagues formed to promote the common interests of members engaged in a particular line_of_business must not be organized for profit and no part of the net_earnings may inure to the benefit of any private_shareholder_or_individual a substantial portion of your activities includes the performance of regular services for individual members including the promotion of the individual member's business rather than promoting the industry as a whole or seeking to improve business conditions for the industry as a whole see sec_1_501_c_6_-1 therefore you are not an organization described in code sec_501 you are required to file federal_income_tax returns on forms file your returns with the appropriate internal_revenue_service center per the instructions of the return for further instructions forms and information please visit www irs gov you do not promote the advancement of any particular line_of_business or the improvement of business conditions rather you promote the individual businesses of your members therefore you do not qualify for exemption as an organization described in sec_501 of the code we will make this letter and the proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information we have provided to you ina separate mailing notice notice of intention to disclose please review the notice and the documents attached that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice if you decide to contest this determination you may file an action for declaratory_judgment under the provisions of sec_7428 of the code in one of the following three venues united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia a petition or complaint in one of these three courts must be filed within days from the date this determination_letter was mailed to you please contact the clerk of the appropriate court for rules and the appropriate forms for filing petitions for declaratory_judgment by referring to the enclosed publication you may write to the courts at the following addresses united_states tax_court second street n w ’ washington d c u s court of federal claims madison place n w washington d c u s district_court for the district of columbia constitution ave n w washington d c processing of income_tax returns and assessments of any taxes due will not be delayed if you file a petition for declaratory_judgment under sec_7428 of the internal_revenue_code you may also be eligible for help from the taxpayer_advocate_service tas tas is an independent organization within the irs that can help protect your taxpayer rights tas can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs if you qualify for tas assistance which is always free tas will do everything possible to help you visit www taxpayeradvocate irs gov or call if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours appeals team manager cc enclosure publication department of the treasury internal_revenue_service tax_exempt_and_government_entities_division exempt_organizations examinations org dear date date taxpayer_identification_number form_990 return tax_year s ended december 20xx 20xx 20xx person to contact id number contact numbers telephone fax manager’s name id number manager’s contact number response due_date certified mail - return receipt requested why you are receiving this letter enclosed is a copy of our report of examination explaining why revocation of your organization's tax-exempt status is necessary what you need to do if you agree if you agree with our findings please sign the enclosed form 6018-a consent to proposed action and return it to the contact at the address listed above we'll send you a final letter revoking your exempt status if we don’t hear from you if we don’t hear from you within calendar days from the date of this letter we'll process your case based on the recommendations shown in the report of examination and this letter will become final effects of revocation letter 3610-r catalog number 59432g in the event of revocation you'll be required to file federal_income_tax returns for the tax_year s shown above file these returns with the contact at the address listed above within calendar days from the date of this letter unless a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns what you need to do if you disagree with our findings if you disagree with our position you may request a meeting or telephone conference with the supervisor of the contact identified in the heading of this letter you also may file a protest with the irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informally for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn’t apply after we issue this letter if you and appeals don’t agree on some or all of the issues after your appeals_conference or if you don’t request an appeals_conference you may file suit in united_states tax_court the united_states court of federal claims or united_states district_court after satisfying procedural and jurisdictional requirements you may also request that we refer this matter for technical_advice as explained in publication please contact the person identified in the heading of this letter if you’re considering requesting technical_advice if we send a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office then no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate service tas tas is your voice at the irs this service helps taxpayers whose problems with the irs are causing financial difficulties who have tried but haven't been able to resolve their problems with the irs and those who believe an irs system or procedure is not working as it should if you believe you are eligible for tas assistance you can call the toll-free number or tty tdd for more information go to www irs gov advocate if you prefer you may contact your local taxpayer_advocate at for additional information if you have any questions please call the contact at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you internal_revenue_service office_of_the_taxpayer_advocate letter 3610-r catalog number 59432g thank you for your cooperation enclosures report of examination form 6018-a publication publication sincerely margaret von lienen director eo examinations letter 3610-r catalog number 59432g schedule number or exhibit form 886-a rev date explanations of items name of taxpayer year period ended december 20xx 20xx 20xx tax identification_number org issue s whether org continues to qualify for exemption under sec_501 whether the organization's exemption under sec_501 an organization described in sec_501 should be revoked effective january 20xx facts org organization was granted exemption from federal_income_tax under sec_501 of the internal_revenue_code in letter dated july 19xx letter showed the former name of the organization as co-1 the organization was incorporated under the laws of the state of state by-laws dated july 20xx states the organization's mission is the recognition support and promotion of those state professional innkeepers exclusively committed to the highest standards of excellence in distinctive lodging accommodations the organization filed forms return of organization exempt from income_tax for year 20xx 20xx and 20xx the organization did not file forms 990-t exempt_organization business income_tax return form_990 described the organization's mission as to preserve the historical accommodations of state and educate the public and promote conserving utilization of the structures the organization's three largest program services listed on the form_990 are advertising and promoting support for the historic accommodations of state inspections and re-inspections of historical accommodations of state to assure they are being maintained and cared for properly ach and credit card processing facility the organization also conducted an annual convention listed on the form_990 as a fundraising event this convention was open to the membership associated membership and the public the service conducted an examination of the books_and_records and the organization’s form_990 for the year ending december 20xx the director indv-1 stated that the organization had member properties and provided a membership list she was asked in regards of the name of the organization since it was not the same as the one in the determination_letter the director said that as the organization evolved it became org e e e form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit - name of taxpayer tax identification_number form 886-a rev date org explanations of items year period ended december 20xx 20xx 20xx the forms show the following year ending december 20xx revenue current_year contributions and grants investment_income other revenue total revenue expenses total expenses other expenses revenues less expenses net assets or fund balances total liabilities total assets end of year year ending december 20xx revenue current_year contributions and grants investment_income other revenue total revenue expenses other expenses total expenses revenues less expenses end of year total assets total liabilities net assets or fund balances publish no irs gov department of the treasury-internal revenue service form 886-a catalog number 20810w page schedute number or exhibit form 886-a rev date name of taxpayer tax identification_number explanations of items year period ended december 20xx 20xx 20xx org year ending december 20xx revenue current_year contributions and grants investment_income other revenue total revenue expenses total expenses other expenses revenues less expenses net assets or fund balances total liabilities total assets end of year organization activities the review of their activities showed that the organizations main activities are advertisement of the membership properties on their website inspections and re-inspections of the properties and served as an ach and credit card processing facility the review of the transaction reports minutes and interview revealed that the organization's main activities were to advertise and promote their membership properties through their website and publications catalog number 20810w form 886-a page the organization provided to its membership properties advertisement and promotion through their website www statebb org location guide brochure and innkeepers resource manual the website contained a wedding page listing with direct links to the membership websites the organization also provided gift certificate sales through its website and its number as stated on its brochures the examination showed that the organization held an annual convention for the membership associated members and was open to the public the convention had a basic workshop a conference for members sponsors and vendor registration the examination of the books_and_records showed that the organization's main activities were to provide particular services to its membership on december 20xx a review of the form_990 statue date was done we mailed form_872 consent to extend the time to assess tax for the year 20xx to as per phone publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date explanations of items name of taxpayer year period ended december 20xx 20xx 20xx tax identification_number org discussion with the director about the form we mailed form_872 to the president of the organization indv-1 in city state on december 20xx we received a letter from organization's president on december 20xx declining to sign form_872 as of the day of this report we have not received an executed form_872 law sec_6001 of the code provides that every person liable for any_tax imposed by the code or for the collection thereof shail keep adequate record as the secretary_of_the_treasury or_his_delegate may from time to time prescribe sec_6033 of the code provides except as provided in sec_6033 every organization exempt from tax under sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purposes of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe sec_501 provides for the exemption of business_leagues and similar organization whose sec_1_6033-1 of the regulations provides that every organization which has established its right to exemption from tax whether or not it is required to file an annual return of information shall submit such additional information as may be required by the district_director for the purpose of enabling him to inquire further into its exempt status and to administer the provision of subchapter_f sec_501 and the following chapter of the code and sec_6033 sec_501 provides for exemption of business_leagues chambers_of_commerce real_estate boards boards_of_trade and professional_football_leagues whether or not administering a pension fund for football players which are not organized for profit and no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual m catalog number 20810w form 886-a publish no irs gov page purpose is the promotion of the common business_interest of its members net_earnings do not inure to the benefit of any member purpose is not to engage in a regular business of a kind ordinarily carried on for profit principal activity is not the performance of particular services for individual persons sec_1_501_c_6_-1 of the income_tax regulations states that a business league is an association of persons having some common business_interest the purpose of which is to promote such common interest and not to engage in a regular business of a kind ordinarily carried department of the treasury-internal revenue service schedule number or exhibit rev b86 explanations of items name of taxpayer year period ended december 20xx 20xx 20xx tax identification_number org on for profit it is an organization of the same general class as a chamber of commerce or board_of trade thus its activities should be directed to the improvement of business conditions of one or more lines of business as distinguished from the performance of particular services for individual persons an organization whose purpose is to engage in a regular business of a kind ordinarily carried on for profit even though the business is conducted on a cooperative basis or produces only sufficient income to be self-sustaining is not a business league revrul_55_444 states that an organization formed to promote the business of a particular industry that carries out its purposes primarily by conducting a general advertising campaign to encourage the use of products and services of the industry as a whole is exempt from tax notwithstanding that such advertising to a minor extent constitutes the performance of particular services for its members revrul_56_84 states that an organization operated primarily for the purpose of promoting selling and handling the national advertising in its members’ publications is engaged in the performance of particular services for individual members as distinguished from activities for the improvement of the business conditions of its members as a whole and therefore is not entitled to exemption from federal_income_tax as a business league revrul_68_267 states that an exempt retail food merchants’ association that regularly carries on as a minor portion of its activities a coupon redemption service for its members is engaged in unrelated_trade_or_business revrul_67_77 states that an organization composed of dealers of a certain make of automobile in a designated area whose primary purpose is the financing of advertising campaigns for the sale of that make of automobile is performing particular services for its members and is not entitled to exemption from federal_income_tax as a business league under sec_501 of the internal_revenue_code of the publishing of trade journals has been found to constitute the performance of particular services where the journals are mainly catalogues of the product of members advertising that carries the names of members generally constitutes the performance of particular services for members thus an association of the merchants in a particular shopping center whose advertising material contained the names of the individual merchants is denied exemption see revrul_64_315 c b as is an association created to attract tourists to a local area but whose principal activity is the publication of a yearbook consisting largely of paid advertisements by its members see revrul_65_14 c b in another case exemption was denied an association that published catalogues that listed only products manufactured by the members see 168_f2d_366 cir on the other hand an organization formed to promote the business of a particular industry and that conducts a general advertising campaign to encourage the use of products and services of catalog number 20810w form 886-a publish no irs gov department of the treasury-internal revenue service page schedule number or exhibit form 886-a rev date explanations of items name of taxpayer year period ended december 20xx 20xx 20xx tax identification_number org the industry as a whole is exempt notwithstanding that such advertising to a minor extent constitutes the performance of particular services for its members see revrul_55_444 c b activities that constitute the performance of particular services the performance of particular services by an a organization for its members or others is not an exempt activity under sec_501 while such activities do not preclude exemption in and of themselves an organizing whose primary activity is performing particular services is not exempt under sec_501 government’s position we are proposing revocation of the organization’s exemption under sec_501 beginning january 20xx because it is not operated for exempt purposes in accordance with the requirements set forth in sec_501 of the internal_revenue_code the service position is that the organization has failed the basic tests in order to be exempt under sec_501 the basic tests the organization must meet in order to be exempt under sec_501 are as follows a b c d e f g h it must be an association of person having some common business_interest and its purpose must be to promote this common business_interest is must not be organized for profit it must be a membership_organization and have a meaningful extent of membership support no part of its net_earnings may inure to the benefit of any private_shareholder_or_individual its activities must be directed to the improvement of business conditions of one or more lines of business as distinguished from the performance of particular services for individual persons its purpose must not be to engage in a regular business of a kind ordinarily carried on for profit even if the business is operated on a cooperative basis or produces only sufficient income to be self-sustaining it must be primarily engaged in activities or functions constituting the basis for its exemption its primary activity cannot be performing particular services for members the organization does not qualify for exemption from federal_income_tax under sec_501 of the code because its principal activities constitute the performance of particular services for its members its principal activities were advertisement for its members through the organizations’ website inspections and re-inspections for the membership properties ach and credit card processing service and sale of gift certificates thru the website and organization’s number those activities are considered a personal benefit to your members of a commercial nature and would preclude your exemption form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a ilaramnre rn explanations of items name of taxpayer year period ended december 20xx 20xx 20xx tax identification_number org since the advertisement and promotion inspections and re-inspections ach and credit card processing are the organization’s principal activities the organization does not qualify for exemption from federal_income_tax under sec_501 of the internal_revenue_code taxpayer’s position the organization’s position is unknown at this time conclusion the organization does not qualify for exemption from federal_income_tax under sec_501 of the code because its principal activities constitute the performance of particular services for its members the organization’s tax exempt status should be revoked effective january 20xx because it is not operated for exempt purposes pursuant to the requirements set forth in sec_501 of the internal_revenue_code should this revocation be upheld you are required to file form_1120 for the years ending december 20xx 20xx 20xx and all future periods whether or not you have taxable_income catalog number 20810w form 886-a page publish no irs gov department of the treasury-internal revenue service
